UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-08268 Firsthand Funds (Exact name of registrant as specified in charter) 150 Almaden Blvd., Suite 1250 San Jose, CA 95113 (Address of principal executive offices) (Zip code) Firsthand Capital Management, Incorporated 150 Almaden Blvd., Suite 1250 San Jose, CA95113 (Name and address of agent for service) registrant's telephone number, including area code:(408) 624-9527 Date of fiscal year end:December 31 Date of reporting period:June 30, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. CONTENTS Performance Summary 2 President’s Letter 4 Shareholder Fee Example 6 Portfolio of Investments 8 Statements of Assets and Liabilities 13 Statements of Operations 14 Statements of Changes in Net Assets 15 Financial Highlights 17 Notes to Financial Statements 19 Additional Information 34 PERFORMANCE SUMMARY Period Returns (Average Annual Total Returns as of 6/30/13) FUND YTD* 1-YEAR 3-YEAR 5-YEAR 10-YEAR GROSS EXPENSE RATIO** Firsthand Technology Opportunities Fund -3.65% 3.76% 7.91% 9.70% 9.15% 1.86% Firsthand Alternative Energy Fund 50.60% 30.99% -6.33% -11.85% • 2.29% NASDAQ Composite Index 13.42% 17.84% 18.80% 9.48% 8.84% • S&P 500 Index 13.82% 20.59% 18.45% 7.00% 7.29% • WilderHill Clean Energy Index 32.43% 21.83% -11.91% -22.21% • • * Not Annualized ** After fee waivers, Firsthand Technology Opportunities Fund’s total net operating expenses are 1.85% and Firsthand Alternative Energy Fund’s total net operating expenses are 1.98%. Please see the Funds’ prospectus for more information about fund expenses. Returns assume reinvestment of all dividends and distributions but do not reflect the impact of taxes. The performance data quoted represent past performance. Past performance cannot guarantee future results, and current performance may be lower or higher than the performance quoted. Both the return from and the principal value of an investment in the Funds will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. To obtain performance as of the most recent month-end, please contact Firsthand Funds by calling 1.888.884.2675 or go to www.firsthandfunds.com. The Nasdaq Composite Index (NASDAQ) is a capitalization-weighted index of all common stocks listed with NASDAQ. The Standard & Poor’s 500 Index (S&P 500) is a market-weighted index of 500 stocks of well-established companies. Each index represents an unmanaged, broad-based basket of stocks. These indices are typically used as benchmarks for overall market performance. The WilderHill Clean Energy Index is a market-weighted index of 58 companies in the cleaner fuel, energy conversion, energy storage, greener utilities, power delivery and conservation, and renewable energy harvesting sectors. You cannot invest directly in an index. 2 2013 Semi-Annual Report Returns Since Inception (Average Annual Total Returns as of 6/30/13) FUND (INCEPTION DATE) AVERAGE ANNUAL TOTAL RETURNS NASDAQ COMPOSITE INDEX S&P 500 INDEX WILDERHILL CLEAN ENERGY INDEX Firsthand Technology Opportunities Fund (9/30/99) -3.52% 2.35% 3.57% • Firsthand Alternative Energy Fund (10/29/07) -11.41% 4.56% 3.00% -23.49% Each Fund may invest in small-capitalization companies and Initial Public Offerings (“IPOs”). These investments will be more volatile than investments in large-capitalization companies and loss of principal could be greater. The Funds may invest in foreign securities, which will be subject to greater risks than investing in domestic securities. Because the Funds are not diversified, they can take larger positions in fewer companies, increasing their risk profile. The Funds invest in several industries within the technology sector and the relative weightings of these industries in a Fund’s portfolio may change at any time. Holdings by Industry - % of Net Assets (as of 6/30/13) INDUSTRY FIRSTHAND TECHNOLOGY OPPORTUNITIES FUND FIRSTHAND ALTERNATIVE ENERGY FUND Advanced Materials 0.7% 12.6% Automotive • 1.6% Basic Materials • 4.1% Building Automation • 4.4% Communications 7.0% • Communications Equipment 7.6% • Computer 13.0% • Consumer Electronics 1.5% • Electrical Equipment • 4.5% Energy Efficiency • 5.3% Engineering Service • 4.0% Environmental Services • 2.1% Exchange-Traded Fund 0.2% • Industrials • 7.3% Internet 37.3% • Medical Device 0.1% • Networking 2.2% • Other Electronics 2.2% 6.1% Peripherals 1.6% • Power Conversion/Supply Equipment • 1.5% Renewable Energy • 30.5% Semiconductors 10.0% 5.1% Social Networking 2.7% • Software 6.5% • Net Other Assets and Liabilities 7.4% 10.9% Portfolio holdings are subject to change. www.firsthandfunds.com 3 PRESIDENT’S LETTER Fellow Shareholders, The broad markets finished up for the first half of 2013, thanks in large part to an improving macroeconomic outlook. Most of the gains for both the NASDAQ Composite Index and the S&P 500 Index came in the first quarter, with the market beginning to pull back slightly toward the end of Q2. With the U.S. economy improving, the Federal Reserve Bank began signaling that its monthly bond purchases may be tapering off in the near future. That news caused some investors to worry about a tightening monetary supply and led to a market pull back in June. The technology sector lagged the broad market during Q1 and Q2; the technology portion of the S&P 500 trailed the broader S&P 500 Index, returning 6.35% for the six-month period, compared to the overall index’s return of 13.82%. The Nasdaq Composite Index finished the first six months of the year up 13.42%. Our funds were at two ends of the spectrum: Firsthand Technology Opportunities Fund finished down 3.65%, while Firsthand Alternative Energy Fund was up 50.60%. For details on fund performance, please see pages 2 and 3 of this report. Clean Tech Making Inroads Solar energy has been a big winner thus far in 2013, with companies that finance and install panels seeing tremendous growth. By eliminating the up-front costs of solar through leasing agreements, companies like SolarCity (SCTY) and SunPower (SPWR) are seeing significant returns. SolarCity, which started the year at $11.93, closed up at $37.75 on June 30, a 216.43% return. SunPower beat that—posting a 268.33% gain for the first six months of the year. SunPower has extended its business downstream from its core solar module business and has reignited growth by becoming a major installer of solar systems. The company recently won a 65-megawatt deal in France and signed a 5-megawatt deal with Verizon (VZ).1 Another renewable energy winner during the first half of 2013 was Tesla (TSLA), up 216.98% for the period. The electric carmaker’s flagship Model S sedan has been widely praised by the industry and consumers, and sales have pushed Tesla to a profit far sooner than many expected. Tesla also recently announced plans to expand its Supercharger Network—a system of charging stations meant to aid long-distance travel for drivers of the Model S.2 These chargers are 4.5x faster than standard electric vehicle chargers and can give drivers a 50% charge in 30 minutes (which translates to about 150 miles of range). Tesla aims to have more than 100 stations in place across the U.S. by 2015. The company’s success allowed it to pay off its $465 million loan from the Department of Energy—nine years early.3 Apple Treads Water Apple (AAPL) struggled for the first six months of 2013, with inventory concerns keeping shares hovering around the $400 mark for much of the year. The company con- 4 2013 Semi-Annual Report tinues its patent battle with Samsung (no U.S. symbol) and it has also been embroiled in a trial over price fixing in the electronic book industry. Although sales of its wildly popular iPad and iPhone have continued, the personal computer market is stalling. While Apple iPhone sales remain robust—up 20% year-over-year—sales of the company’s iMac fell 5% in fiscal Q3, compared with the year-ago quarter.4 Apple, which made up 13.00% of Firsthand Technology Opportunities Fund’s portfolio as of June 30, finished the period down 24.56% and weighed heavily on the Fund’s performance. Google, on the other hand, which is seeing gains from its Android operating system for smartphones, doesn’t have a PC business weighing down returns. The Internet giant finished the period up 24.46% and was Firsthand Technology Opportunities Fund’s top contributor. One of Google’s Chinese counterparts, Tencent Holdings (no U.S. symbol) also performed well in the first half of 2013, finishing up 22.09%. The online advertising market remains robust and we feel that it will remain a growth trend for many years. Unfortunately, cloud computing took a hit in Q1 and Q2. Two companies we discussed in the Annual Report six months ago struggled in the first half of the year: VMWare (VMW) and Rackspace (RAX) both had earnings misses in the first quarter that helped send shares down 28.84% and 48.98%, respectively, for the period. Nonetheless, we believe the data center trend is a strong one and continue to monitor developments carefully. In all, while we are encouraged by the stock market performance of the first half, the market’s footing seems tenuous here. Price appreciation seems to be coming from a rotation from bonds to stocks, rather than reflecting strong earnings growth. Several very strong trends remains in place, and we will continue to work hard to identify companies that we believe will be long-term growth stories for Firsthand Funds. Thank you for your continued investment with us. Sincerely, Kevin Landis President, Firsthand Funds Data and statistics presented have been calculated using data from Yah oo!Finance. All expressions of opinion are subject to change without notice. 1 SunPower company press release, May 2, 2013 2 Tesla company press release, May 30, 2013 3 Telsa company press release, May 22, 2013 4 Apple company press release, July 23, 2013 www.firsthandfunds.com 5 SHAREHOLDER FEE EXAMPLE Example — In general, mutual fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads), redemption fees, and exchange fees; and (2) ongoing costs, including management fees, 12b-1 distribution and service fees, non-12b-1 service fees, and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in a Fund and to compare these costs with the ongoing costs of investing in other mutual funds. Note that Firsthand Funds (“Trust”) does not charge transaction fees for 12b-1 distribution and service fees, though you may incur transaction fees if you purchase shares through a broker. The example on the following page is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from January 1, 2013 through June 30, 2013. Actual Expenses — The section of the table at right entitled “Actual” provides information about actual account values and actual expenses. You may use this information, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the section entitled “Actual” under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If your account is an IRA or other tax-qualified savings plan, your expenses may also have included a $10 annual fee. In either case, the amount of any fee paid through your account would increase the estimate of expenses you paid during the period and decrease your ending account value. Hypothetical Example for Comparison Purposes — The section of the table at right entitled “Hypothetical” provides information about hypothetical account values and hypothetical expenses based on a Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate your actual ending account balance or the expenses you paid for the period. However, you may use this information to compare the ongoing costs of investing in the Trust to other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. As in the case of the actual expense example, if your account is subject to an IRA fee, the amount of the fee paid through your account would increase the hypothetical expenses you would have paid during the period and decrease the hypothetical ending account value. Please note that the expenses shown in the table at right are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing 6 2013 Semi-Annual Report ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. The examples also assume all dividends and distributions have been reinvested. Firsthand Technology Opportunities Fund BEGINNING ACCOUNT VALUE 1/1/13 ENDING ACCOUNT VALUE 6/30/13 EXPENSES PAID DURING PERIOD* 1/1/13 - 6/30/13 ANNUALIZED EXPENSE RATIO Actual 1.85% Hypothetical** 1.85% Firsthand Alternative Energy Fund BEGINNING ACCOUNT VALUE 1/1/13 ENDING ACCOUNT VALUE 6/30/13 EXPENSES PAID DURING PERIOD* 1/1/13 - 6/30/13 ANNUALIZED EXPENSE RATIO Actual 1.98% Hypothetical** 1.98% * Expenses are calculated by multiplying the Fund’s annualized expense ratio listed above by the average account value over the period and multiplying that number by 181/365 (to reflect the one-half year period). ** 5% return per year before expenses. The expenses shown in the table do not reflect any fees that may be charged to you by brokers, financial intermediaries, or other financial institutions. www.firsthandfunds.com 7 FIRSTHAND TECHNOLOGY OPPORTUNITIES FUND Portfolio of Investment, June 30, 2013 (unaudited) SHARES MARKET VALUE COMMON STOCKS — 92.4% ($68,926,230) Advanced Materials — 0.7% ($569,200) Corning, Inc. $ Communications — 7.0% ($5,210,000) Equinix, Inc.* Rackspace Hosting, Inc.* Communications Equipment — 7.6% ($5,643,000) QUALCOMM, Inc. Telefonaktiebolaget Ericsson LM - SP ADR Computer — 13.0% ($9,703,960) Apple, Inc. Consumer Electronics — 1.5% ($1,105,000) TiVo, Inc.* Internet — 37.3% ($27,805,169) Akamai Technologies, Inc.* Amazon.com, Inc.* Baidu, Inc. - SP ADR* Google, Inc., Class A* Linkedin Corp.* SINA Corp.* Tencent Holdings, Ltd. Yandex NV, Class A* Medical Device — 0.1% ($48,200) MAKO Surgical Corp.* Networking — 2.2% ($1,666,400) Palo Alto Networks, Inc.* Riverbed Technology, Inc.* Other Electronics — 2.2% ($1,681,000) VeriFone Systems, Inc.* see accompanying notes to financial statements 8 2013 Semi-Annual Report FIRSTHAND TECHNOLOGY OPPORTUNITIES FUND - continued Portfolio of Investment, June 30, 2013 (unaudited) SHARES MARKET VALUE Peripherals — 1.6% ($1,181,000) EMC Corp. $ Semiconductors — 10.0% ($7,502,700) ARM Holdings, PLC - SP ADR Exar Corp.* Skyworks Solutions, Inc.* Social Networking — 2.7% ($1,988,800) Facebook, Inc.* Software — 6.5% ($4,821,801) Intuit, Inc. Oracle Corp. VMware, Inc., Class A* EXCHANGE-TRADED FUND — 0.2% ($155,550) Other — 0.2% ($155,550) iPath S&P hort-Term Futures ETF* INVESTMENT COMPANY — 7.3% ($5,449,636) Fidelity Institutional Money MarketFund (1) Total Investments (Cost $65,756,018) — 99.9% Other assets in excess of liabilities — 0.1% NET ASSETS — 100.0% $ * Non-income producing security. The Fidelity Institutional Money Market Fund invest primarily in U.S. Treasury Securities. ETF: Exchange Traded Fund PLC: Public Limited Company SP ADR: Sponsored American Depositary Receipt see accompanying notes to financial statements www.firsthandfunds.com 9 FIRSTHAND ALTERNATIVE ENERGY FUND Portfolio of Investment, June 30, 2013 (unaudited) SHARES MARKET VALUE COMMON STOCKS — 89.1% ($5,940,615) Advanced Materials — 12.6% ($840,312) Corning, Inc. $ Praxair, Inc. SunEdison, Inc.* Automotive — 1.6% ($107,430) Tesla Motors, Inc.* Basic Materials — 4.1% ($269,920) Metalico, Inc.* Rockwood Holdings, Inc. Building Automation — 4.4% ($293,478) Johnson Controls, Inc. Electrical Equipment — 4.5% ($303,240) ABB, Ltd. – SP ADR Energy Efficiency — 5.3% ($353,200) Honeywell International, Inc. Itron, Inc.* Engineering Service — 4.0% ($264,600) Quanta Services, Inc.* Environmental Services — 2.1% ($143,208) ADA-ES, Inc.* Industrials — 7.3% ($483,855) 3M Co. United Technologies Corp. Intellectual Property — 0.0% ($—) Silicon Genesis Corp., Common (1)* 0 Other Electronics — 6.1% ($408,728) Cree, Inc.* Intevac, Inc.* see accompanying notes to financial statements 10 2013 Semi-Annual Report FIRSTHAND ALTERNATIVE ENERGY FUND - continued Portfolio of Investment, June 30, 2013 (unaudited) SHARES MARKET VALUE Power Conversion/Supply Equipment — 1.5% ($99,224) Power-One, Inc.* $ Renewable Energy — 30.5% ($2,030,513) Amtech Systems, Inc.* First Solar, Inc.* Gamesa Corp. Tecnologica S.A. GT Advanced Technologies, Inc.* Iberdrola S.A. JA Solar Holdings Co., Ltd. - ADR* JinkoSolar Holding Co., Ltd. - ADR* Motech Industries, Inc.* Orion Energy Systems, Inc.* Sharp Corp.* SolarCity Corp.* SunPower Corp., Class B* Trina Solar Ltd. - SP ADR* ULVAC, Inc.* Vestas Wind Systems A.S.* Yingli Green Energy Holding Co. - ADR* Semiconductors — 5.1% ($342,907) Exar Corp.* Power Integrations, Inc. PREFERRED STOCK — 0.0% ($203) Intellectual Property — 0.0% ($203) Silicon Genesis Corp., Series 1-C (1)* 0 Silicon Genesis Corp., Series 1-E (1)* Renewable Energy — 0.0% ($—) SoloPower, Series C-1 (1)* 0 see accompanying notes to financial statements www.firsthandfunds.com 11 FIRSTHAND ALTERNATIVE ENERGY FUND - continued Portfolio of Investment, June 30, 2013 (unaudited) SHARES MARKET VALUE INVESTMENT COMPANY — 16.1% ($1,070,509) Fidelity Institutional Money Market Fund (2) $ Total Investments (Cost $8,367,184) — 105.2% Liabilities in excess of other assets — (5.2)% ) NET ASSETS — 100.0% $ * Non-income producing security. Restricted security. The Fidelity Institutional Money Market Fund invests primarily in U.S. Treasury securities. ADR: American Depositary Receipt SP ADR: Sponsored American Depositary Receipt see accompanying notes to financial statements 12 2013 Semi-Annual Report STATEMENTS OF ASSETS AND LIABILITIES June 30, 2013 (unaudited) FIRSTHAND TECHNOLOGY OPPORTUNITIES FUND FIRSTHAND ALTERNATIVE ENERGY FUND ASSETS Investment securities: Acquisition cost $ $ Market value (Note 2) Foreign currency at value (at cost $42,287 and $3,951) Receivable from dividends, interest, and reclaims Receivable for capital shares sold TOTAL ASSETS LIABILITIES Payable for securities purchased — Payable to affiliates (Note 4) Payable for capital shares redeemed Other payables — TOTAL LIABILITIES NET ASSETS $ $ Net Assets consist of: Paid-in-capital $ $ Accumulated net investment loss ) ) Accumulated net realized losses from security transactions, foreign currency transactions, purchased options and written options ) ) Net unrealized appreciation (depreciation) on investments, purchased options and foreign currency ) NET ASSETS $ $ Shares outstanding Net asset value, redemption price and offering price per share (Note 2) $ $ see accompanying notes to financial statements www.firsthandfunds.com 13 STATEMENTS OF OPERATIONS For the Six Months Ended June 30, 2013 (unaudited) FIRSTHAND TECHNOLOGY OPPORTUNITIES FUND FIRSTHAND ALTERNATIVE ENERGY FUND INVESTMENT INCOME Dividends $ $ Foreign tax withholding ) — TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 4) Administration fees (Note 4) Trustees fees GROSS EXPENSES Trustees fees reimbursement ) ) TOTAL NET EXPENSES NET INVESTMENT LOSS ) ) Net Realized and Unrealized Gain (Loss) on Investments: Net realized gains (losses) from security transactions ) Net realized losses from purchased options(1) ) — Net realized losses on foreign currency (4
